PER CURIAM:
Gene M. Munson appeals the district court’s order granting summary judgment in favor of the Appellees in his employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Munson v. Evans, No. CA-04-181 (E.D.Va. Sept. 27, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED